STARBOARD INVESTMENT TRUST 116 South Franklin Street Rocky Mount, North Carolina 27804 252-972-9922 July 31, 2012 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 Re: Post Effective Amendment No. 69 to the Registration Statement on Form N-1A for the Matisse Discounted Closed-End Fund Strategy, a series of the Starboard Investment Trust (File Nos. 333-159484 and 811-22298). Ladies and Gentlemen, Enclosed herewith for filing on behalf of the Starboard Investment Trust, please find Post-Effective Amendment No. 69 to the Trust’s Registration Statement under the Securities Act of 1933 and Post-Effective Amendment No. 73 to the Registration Statement under the Investment Company Act of 1940. This amendment is being filed for the purpose of adding a new series of the Trust, the Matisse Discounted Closed-End Fund Strategy,to the Registration Statement.This amendment contains the new fund series'prospectus and statement of additional information, Part C, and the signature page. Any questions regarding this amendment may be directed to the undersigned at 252-972-9922, extension 249. Yours truly, Starboard Investment Trust /s/ A. Vason Hamrick A. Vason Hamrick Secretary
